PER CURIAM.
The appellant, Jorge V. Diaz, was found guilty by a jury of first degree murder and of robbery in October of 1974. He was represented at trial by privately employed counsel. An appeal from the judgment and sentence was prosecuted. See 323 So.2d 289 (Fla.3d DCA 1975).
On February 16, 1977, Diaz filed a pro se motion to vacate the judgment and sentence. The main thrust of this motion appears to be that his privately employed counsel was so incompetent that the defendant did not receive a fair trial. The trial judge denied the motion without conducting an evidentiary hearing. This appeal is from that order.
The defendant argues that he was entitled to an evidentiary hearing. We do not agree. The motion did not present grounds for relief. See the rule in Cappetta v. Wainwright, 203 So.2d 609 (Fla.1967); Brown v. State, 223 So.2d 337 (Fla.3d DCA 1969); and Ford v. State, 210 So.2d 33 (Fla.2d DCA 1968).
Affirmed.